Citation Nr: 1329395	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected pulmonary tuberculosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to March 
1953, and from September 1954 to September 1958, and from 
December 1958 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2009 by 
the RO.

A review of the Virtual Benefits Management System does not 
reveal any additional documents pertinent to the present 
appeal.  A review of the Virtual VA paperless claims 
processing system shows relevant VA treatment records dated 
in March 2010 and August 2010.

The  issues of service connection for chronic obstructive 
pulmonary disease and depression have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction and must refer these matters to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
further development is warranted because of an outstanding 
request by the Veteran for a hearing.

The Board notes that, in connection with his April 2010 
Substantive Appeal, the Veteran requested a personal hearing 
in support of his claim.  In a September 2010 statement, the 
Veteran withdrew his hearing request and requested that his 
appeal be transferred to the Board.

The Veteran's claim was certified on appeal in July 2013.

Following certification, the Veteran submitted a July 2013 
written request for a hearing before a Veterans Law Judge to 
be held at the RO.  The Board was notified of the request in 
August 2013.

VA regulations provide that a claimant may request a hearing 
within 90 days following notification of certification of an 
appeal to the Board.  38 C.F.R. § 20.1304(a).  Such a 
request, however, must be submitted directly to the Board 
and not the agency of original jurisdiction.  Id.

As the Board was notified of the Veteran's request for a 
Board hearing within the 90-day period, his request is 
deemed timely and will be granted.

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

Therefore, additional action is required in this case so 
that the Veteran can provide additional evidence at a 
hearing at the RO.  

Accordingly, the case is REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

The RO should take all indicated steps 
to have the Veteran scheduled for a 
hearing before a Veterans Law Judge at 
the local office by means of 
videoconference technology at the 
earliest opportunity.   The appropriate 
notification should be sent to the 
Veteran and his representative to inform 
of the date and time of the hearing, and 
a copy of such notification should be 
associated with the claims folder.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


